       Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 1 of 53




 1 John Houston Scott, SBN 72578                 William A. Cohan, Esq. (SBN: 141804)
   SCOTT LAW FIRM                                WILLIAM A. COHAN, P.C.
 2 1388 Sutter Street, Suite 715                 P.O. Box 3448
   San Francisco, CA 94109                       Rancho Santa Fe, CA 92067
 3
   Tel: (415) 561-9601                           Tel: (858) 832-1632
 4 Fax:  (415) 561-9609                          Fax: (858)832-1845
   Email: john@scottlawfirm.net                  Email: bill@williamacohan.com
 5
   Brian Gearinger, SBN 146125
 6 GEARINGER LAW GROUP
   740 Fourth Street
 7
   Santa Rosa, CA 95404
 8 Tel: (707) 440-3102
   Email: brian@gearingerlaw.com
 9
   Attorneys for Plaintiff
10 SATISH RAMACHANDRAN

11

12

13                           UNITED STATES DISTRICT COURT

14                        NORTHERN DISTRICT OF CALIFORNIA

15

16 SATISH RAMACHANDRAN                       )   Case No.: 5:18-cv-01223-VKD
                                             )
17                        Plaintiff,         )
                                             )   PLAINTIFF’S FOURTH AMENDED
18        vs.                                )   COMPLAINT FOR DAMAGES
                                             )
19                                           )   (42 U.S.C. SECTION 1983)
   CITY OF LOS ALTOS; KIRK BALLARD;          )
20                                           )
   DAVID KORNFIELD; CHRISTOPHER
                                             )
21 JORDAN; and DOES 1-10                     )
                                             )   Jury Trial Demanded
22                                           )
                          Defendants.        )
23                                           )
                                             )
24                                           )
25

26

27

28

                                           -1-
                     PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 2 of 53




 1      Plaintiff alleges in this Fourth Amended Complaint for Damages as follows:

 2
                                       JURISDICTION AND VENUE
 3
            1.      Plaintiff’s claims arise under 42 U.S.C. § 1983. Thus, jurisdiction is conferred on
 4
     this Court by 28 U.S.C. §§1331 and 1343.
 5

 6          2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because Plaintiff’s claims

 7 arise out of Defendants’ acts committed in Santa Clara County, which is within the Northern

 8 District of California.

 9                                                    PARTIES
10
            3.      Plaintiff SATISH RAMACHANDRAN (“Plaintiff”) emigrated from India to the
11
     United States in 1986. In 1993 Plaintiff purchased a residence in the City of Los Altos located at
12
     889 Santa Rita Avenue, Los Altos, CA 94022 (“889 Santa Rita”). Plaintiff has resided at that
13

14 address from 1993 to the present.

15          4.      Defendant City of Los Altos (“Defendant City”) is a public entity and municipal

16 corporation existing under the laws of the State of California.

17
            5.      At all times he is mentioned herein, Defendant Kirk Ballard (“Ballard”) was a
18
     Building Department employee of Defendant City.
19
            6.      At all times he is mentioned herein, Defendant David Kornfield (“Kornfield”) was a
20
     Planning Department employee of Defendant City.
21

22          7.      At all times he is mentioned herein, Defendant Christopher Jordan (“Jordan”) was

23 City Manager of Defendant City.

24          8.      At all relevant times mentioned herein, Defendants Ballard, Kornfield, Jordan, and
25
     DOES 1-10 were employees of Defendant City. The alleged acts of Defendants Ballard, Kornfield,
26
     Jordan and DOES 1-10 were also done under the color and pretense of the statutes, ordinances,
27
     regulations, customs, and usages of the City of Los Altos and the State of California. Defendants
28

                                                     -2-
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 3 of 53




 1 Ballard, Kornfield, Jordan and DOES 1-10 are sued individually and in their capacities as

 2 employees of the City of Los Altos.

 3
            9.       The true names or capacities, whether individual corporate, association or otherwise,
 4
     of Defendants named herein as DOES 1-10 are unknown to Plaintiff, who therefor sues said
 5
     Defendants by fictitious names. Plaintiff will amend this Complaint to show said Defendants’ true
 6
     names and capacities when the same have been ascertained.
 7

 8
                                      FACTUAL ALLEGATIONS
 9
            A.      Plaintiff’s 2013-2015 Renovation Projects
10
            10.     Plaintiff’s first significant communications with Defendant City began in 2013, when
11

12 Plaintiff developed plans to: (1) convert his garage to a separate residential unit; (2) build a sixty

13 square foot storage shed in his backyard; (3) remodel his home by adding a new kitchen in the area

14 he occupied personally, reducing the existing kitchen to a wet bar as part of an area to be separated

15
     from his living space by sealing the connecting doorway; (4) build a carport; and (5) remove and
16
     replace his existing patio. As provided in the Los Altos Municipal Building Code (“LAMC”)
17
     permits were required for some projects, but not others, e.g. accessory structures – including sheds –
18
     less than 120 square feet did not require building permits, LAMC §12.08.020.
19

20          11.     On March 20, 2013, Plaintiff met with Defendants Kornfield and Ballard to inquire

21 whether a permit was required for Plaintiff’s planned patio replacement. Kornfield and Ballard

22 advised Plaintiff that the proposed patio replacement was considered “maintenance” and did not

23
     require a permit. On the same date, Defendant Kornfield confirmed by email that Plaintiff’s
24
     intended work on his patio “falls under maintenance and as specified does not require a planning or
25
     building permit.”
26

27          12.     In reliance on the representations made on March 20, 2013, by Defendants Kornfield

28 and Ballard acting as agents of Defendant City, on April 19, 2013, Plaintiff entered into a separate

                                                      -3-
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 4 of 53




 1 home improvement agreement with Adam Nicolas Conchas (“Adam Conchas”) sole owner of

 2 Olympic Construction Co., which held California State Contractor’s License Number 864343 issued

 3
     on or about September 17, 2005, by the Registrar of Contractors, Contractors State License Board,
 4
     Department of Consumer Affairs, State of California. Until July 29, 2014, Contractor’s License
 5
     Number 864343 issued to Olympic Construction Co. was in full force and effect. As a result of
 6
     Adam Conchas’ fraud scheme perpetrated against Plaintiff which was investigated and prosecuted
 7

 8 against Adam Conchas and Olympic Construction Co., of which Conchas was the sole owner,

 9 pursuant to Business and Professional Code Sections 7090 et seq., License Number 864343 was

10 revoked and Adam Conchas dba Olympic Construction Co. was ordered to pay restitution of

11
     $40,316.00. The Contractors Board Accusation and Decision are attached and incorporated herein
12
     as though set forth in full as Exhibit A.
13
            13.     During June 2013, in reliance on the representations March 20, 2013, by Defendants
14

15 Ballard and Kornfield that Plaintiff did not require a permit to replace his patio, Plaintiff removed

16 his old patio. Plaintiff has been unable to replace his patio due to the acts and refusals to act of

17 Defendants City, Ballard, Kornfield, Jordan and DOES 1-10.

18          14.     In addition to the April 19, 2013 patio replacement agreements between Plaintiff and
19
     Adam Conchas for which Plaintiff paid Conchas but which Conchas never completed, Plaintiff
20
     entered into the following home improvement agreements at 889 Santa Rita Avenue, Los Altos,
21
     California 94022 (“889 Property”) with Conchas for which Plaintiff paid Conchas, but which
22

23 Conchas never completed:

24          (1)     On or about April 2, 2013, Plaintiff paid Conchas $1,000 to obtain permits

25          required by the City of Los Altos for the building, electrical, plumbing, and
26
            mechanical improvements;
27

28

                                                      -4-
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 5 of 53




 1          (2)    On or about April 2, 2013, Plaintiff entered into a separate home

 2          improvement contract with Conchas for $13,000 to convert Plaintiff’s garage into an
 3
            Accessory Dwelling Unit (“ADU”) for which Plaintiff paid Conchas the requested
 4
            down payment of $4,500;
 5
            (3)    On or about April 17, 2013, Plaintiff entered into a separate home
 6
            improvement contract with Conchas to build a storage shed;
 7

 8          (4)    On or about April 18, 2013, Plaintiff paid Conchas $1,000 at Conchas’

 9          request for an advance to perform work never completed on the garage; and
10          (5)    On or about April 19, 2013, Plaintiff entered into a separate home
11
            improvement contract with Conchas for $8,000 to convert a patio into a sun room,
12
            remodel the existing kitchen, and to install a new kitchen. The total contract price
13
            for all the projects was $21,600 and Plaintiff paid Conchas a total of $17,075.
14

15          15.    Instead of completing the projects or refunding the unearned payments as

16 described hereinabove, Conchas abandoned those projects on or about May 2, 2013.

17 According to the Declaration of Kirk Ballard executed August 30, 2018, i.e. more than five

18 years after Conchas abandoned the projects at Plaintiff’s residence:
19
                    . . . On or about May 8, 2013, General Contractor Adam Couch 1 (sic), who
20          represented that he was working for Mr. Ramachandran, came into City Hall
            Building Division and filed a written complaint stating “they are converting garage
21          space to living space with bathroom and kitchen including gas-line” without permits.
22
            On April 17, 2020, the City filed a motion for summary judgment in this case, elaborating
23
     on Ballard’s statement:
24
                       “...when Plaintiff attempted to convert his garage into a second living unit
25          by hiring a contractor in 2013, Plaintiff was not permitted to do so under the then
            current LAMC. Indeed, based on Plaintiff’s insistence to have an ADU in 2013,
26

27
   1
     Ballard and his counsel mistakenly refer to Adam Conchas as “Adam Couch” in his Declaration
28 and moving papers, respectively, filed in state court.

                                                     -5-
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 6 of 53




 1           Plaintiff’s contractor filed a written complaint against Plaintiff with the City that
             stated Plaintiff is ‘converting garage space to a living space with bathroom and
 2           kitchen including gas-line’ without permits.”
 3

 4 (ECF Document 142, at page 21, lines 19-24.)

 5           The unstated premise of Ballard’s and the City’s purported reliance on Conchas’
 6 “Complaint” is the lie that Plaintiff directed Conchas as his licensed general contractor to perform

 7
     the work of converting the garage to an ADU without obtaining the required permits. The reason the
 8
     lie is unstated is the contractor, Ballard and the City all knew it was a lie; i.e., Plaintiff hired and
 9
     paid the contractor to obtain the permits before the work began. Ballard, Kornfield, Jordan, the City
10

11 and their attorneys have continued to advance this lie in support of their assaults on Plaintiff’s rights

12 ever since Conchas filed his “Complaint.” In 2014, Conchas lost his contractor’s license and was

13 ordered to pay restitution to Plaintiff. Nevertheless, Defendants and their attorneys have continued

14 to rely upon and perpetuate this lie.

15
             Further, Defendants’ elliptical reference to “... the then current LAMC” is linked to another
16
     of the City’s false and fraudulent pretexts to violate Plaintiff’s right to convert his garage to an
17
     ADU; i.e., despite the indisputable fact that Plaintiff’s lot is larger than 15,000 square feet, the City
18
19 continues to pretend otherwise based on Defendant Kornfield’s false and fraudulent (and recently

20 disavowed) claim that “...easements should be deducted from the total area,” inducing “...Plaintiff’s

21 own architect [to] state[] that the lot size of the Property is 14,933 square feet...” (ECF Document

22
     142, page 7, lines 14-15.)
23
             16.     In June 2013, Defendants Kirk Ballard and David Kornfield devised a scheme to
24
     deprive Plaintiff of his rights to improve his real property and to rent improved portions of that
25
     property located at 889 Santa Rita Avenue, Los Altos, CA 94022 (“889 Property”) by false and
26

27 fraudulent pretenses.

28

                                                         -6-
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 7 of 53




 1          17.     On or about June 25, 2013, Defendant Kornfield caused Defendant City Assistant

 2 Planner Sean K. Gallegos to send a letter to Plaintiff falsely claiming that Plaintiff’s 889 Property

 3
     was comprised of less than 15,000 square feet. Kornfield caused the statement to be made with
 4
     knowledge of its falsity (i.e. Kornfield knew the 889 Property contained more than 15,000 square
 5
     feet) with the intent to damage Plaintiff in his property and business by preventing Plaintiff from
 6
     improving the 889 Property by re-modeling the garage to become a second living unit with
 7

 8 bathroom, bedroom and cooking facilities constituting an Accessory Dwelling Unit (“ADU”).

 9 According to section 14.14.010 of the Municipal Zoning Ordinance residential lots were not eligible

10 for an ADU unless the lot included at least 15,000 square feet.

11
            18.     In furtherance of the scheme, the following three e-mails were exchanged between
12
     Defendants Ballard and Pamela Jacobs, Plaintiff’s neighbor at the property located at 885 Santa Rita
13
     Avenue, adjoining Plaintiff’s 889 Property, on July 12, 2013 and July 17, 2013:
14

15          (a)     From: Pamela Jacobs
                    Sent: Friday, July 12, 2013 6:44 P.M.
16                  To: Kirk Ballard
                    Subject: 889 Santa Rita Avenue
17
            Dear Kirk:
18
19          I spoke with you Monday morning regarding the illegal shed which my neighbor
            Satish Ramachandran is building … (I had photos of the workers putting the roof on
20          the structure during the holiday weekend). You gave me your card. I had hoped that
            you all would have contacted him and stopped work. Just to let you know, he and
21          his contractors have been busily building it out all week. The contractor is still here
            at 6:40 on Friday evening as I write this note.
22

23          I seriously want the city to keep this illegal effort from growing. I’ve been down
            personally twice and am now updating you by e-mail. What else am I supposed to
24          do? My concern is significant because this structure is in contact with … accessory
            ‘cottage’ on … and I have no way of knowing what kind of illegal wiring or
25          whatever he is putting in there. I believe this illegal structure poses a hazard to the
            safety of my family. We are in and out of there constantly.
26

27          Can you please update me on status and why this continues to move in the wrong
            direction??
28          Thank you,

                                                      -7-
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 8 of 53




 1          Pam Jacobs

 2          (b)     On July 17, 2013, at 9:57 AM Kirk Ballard wrote:
 3
            Dear Pamela Jacobs:
 4
            This issue is being addressed as I write this response. There are meetings and
 5          accusations were (sic) dealing with. I will be in touch, after I visit the property this
            afternoon.
 6          Thanks for your patience.
            Sincerely,
 7
            Kirk B. Ballard
 8          Building Official
            One North San Antonio Road
 9          Los Altos, CA 94022-3088
            650-947-2634 Phone
10          650-947-2734 Fax
11          kballard@losaltosca.gov

12          (c)     Less than two hours after Ballard’s e-mail to Pamela Jacobs, she responds:

13          From: Pamela Jacobs
            Subject: 889 Santa Rita Ave
14          Date: July 17, 2013 at 11:42 AM
15          To: Kirk Ballard KBallard@losaltosca.gov

16          Dear Kirk:

17          Thank you for your response. Good luck! I look forward to understanding your
            progress after your meeting.
18          Sincerely,
19          Pamela Jacobs.

20          19.     On or about July 12, 2013, an employee of Defendant City named Greg Anderson,

21 acting in his official capacity as an agent of the Defendant City, entered Plaintiff’s backyard at 889

22
     Santa Rita unannounced and uninvited. Anderson had no legal right to be in Plaintiff’s backyard
23
     and was trespassing. Anderson began interrogating Plaintiff, including the question, “Why is that
24
     illegal shed there?” Anderson said this despite the fact the shed was not illegal.
25
            20.     Anderson’s tone was hostile and accusatory as he asked more questions concerning
26

27 Plaintiff’s home and improvement projects. Plaintiff answered Anderson’s questions, explaining

28 that he was communicating with City of Los Altos staff concerning his home improvements.

                                                      -8-
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 9 of 53




 1 Eventually, Anderson raised his voice, asking Plaintiff: “Why do you live here?” “Why don’t you

 2 move to San Jose?” Anderson then yelled at Plaintiff, “Go back to India!” At that point Plaintiff

 3
     told Anderson he had crossed a line and Anderson left.
 4
            21.     Immediately after Anderson left, Plaintiff contacted Defendant City’s Planning
 5
     Department to report Anderson’s hostile, racist conduct. Sean Gallegos of the Planning Department
 6
     advised Plaintiff to report the incident to Anderson’s supervisor.
 7

 8          22.     Instead, Plaintiff contacted Marcia Somers, then City Manager for Defendant City,

 9 and described Anderson’s hostile, aggressive, and racist behavior.

10          23.     In response to Plaintiff’s complaint to Marcia Somers, Defendant Ballard and James
11
     Walgren, another employee of Defendant City, came to Plaintiff’s residence within a week of
12
     Anderson’s visit. Ballard then advised Plaintiff that he needed a permit to replace the patio, which
13
     contradicted Defendants Ballard’s and Kornfield’s previous statements on March 20, 2013. Ballard
14

15 became belligerent, threatening to impose financial penalties against Plaintiff for removing the patio

16 without a permit. Ballard further demanded that in addition to requiring a permit to replace the

17 patio, that Plaintiff remove the shed he had just built. Ballard claimed the shed had to be removed

18 because it had been built without a permit.
19
            24.     Ballard and Walgren also stated that Anderson was a “good employee,” attempting
20
     to persuade Plaintiff that his complaint against Anderson was misguided, especially considering
21
     purported violations of the LAMC being identified by employees of Defendant City. Plaintiff
22

23 understood that Defendant City and its employees were retaliating against him.

24          25.     On July 17, 2013, Plaintiff filed a formal complaint with City Manager Marcia

25 Somers alleging “bias, discrimination, misconduct and abuse” by Anderson, Ballard and Walgren.

26
     Plaintiff also contacted the Los Altos City Council to give notice of the arbitrary, discriminatory
27
     and unreasonable conduct by Defendant City’s Building Department employees.
28

                                                      -9-
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 10 of 53




 1          26.     Plaintiff eventually learned that no building permit was required for his shed.

 2 Defendant Kornfield conceded that Plaintiff did not require a building permit for his shed, but

 3
     Plaintiff was required to meet setback requirements, i.e. the shed had to be at least 30 inches from
 4
     his property line.
 5
            27.     On October 24, 2013, with the help of his neighbor Paul Boetius, Plaintiff moved his
 6
     shed to comply with the LAMC setback requirements. On November 7, 2013, Defendant Kornfield
 7

 8 performed an inspection for Defendant City and conceded that the shed met the setback

 9 requirements.

10          28.     On or about November 13, 2013, Plaintiff went to the City of Los Altos Building
11
     Department to collect the permits for his home improvement projects. At that time Ballard
12
     demanded that Plaintiff pay “administrative citation fees,” i.e. the penalties previously threatened,
13
     of $1,800 to obtain the permits, which had been approved. Plaintiff initially refused to pay the
14

15 penalties, meeting with City Council members to plead his case, but obtained no relief.

16          29.     Ultimately, Plaintiff paid the penalties and in March 2014, obtained permits for the

17 garage conversion, carport, and kitchen re-model. Plaintiff abandoned his patio replacement

18 project.
19
            30.     Even after Plaintiff paid the penalties and obtained the permits, Defendant City
20
     employees made further arbitrary and capricious demands after conducting inspections, including
21
     repeated unjustified demands for additional drawings, dismantling and repeating construction of
22

23 completed improvements, and delaying completion of the projects. In addition to: (1) demanding

24 “new drawings” on several occasions after the original versions had been approved; (2) repeatedly

25 changing requirements to obtain approvals; and (3) Defendant City staff also demanded that

26
     trenches which had been dug for the water, gas, sewer and electrical lines running to the garage
27
     conversion – that had been inspected, approved and filled in – had to be dug up again for “re-
28

                                                      - 10 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 11 of 53




 1 inspection.” Another example occurred after Defendant City employees had approved a newly

 2 installed sub-floor plumbing line in Plaintiff’s home. Defendant City employee Garrett Jones

 3
     entered Plaintiff’s home and directed Plaintiff to cut a hole in his hardwood floor to facilitate “re-
 4
     inspection.” When Plaintiff protested and explained that those lines could be accessed and
 5
     inspected from the crawl space beneath the floor – which Jones had done several weeks earlier –
 6
     Jones threatened additional fines and penalties.
 7

 8          31.      In May 2014, Plaintiff sent a letter to then City Manager Marcia Somers and e-mails

 9 to Mayor Satterlee and City Council members identifying the arbitrary, capricious and unreasonable

10 interference with his rights to complete his permitted improvements and unequal application of the

11
     building code requirements compared to the treatment of renovations by white homeowners in his
12
     neighborhood.
13
            32.      In response, Defendant City ultimately hired Mr. Chai Lor, Supervising Inspector for
14

15 CSG Consultants, Inc. of San Mateo, California, as a qualified independent inspector to review and

16 determine whether Plaintiff’s improvements at the 889 Property complied with all applicable

17 building code requirements. The independent inspector determined that Plaintiff’s improvements

18 complied with all applicable requirements and gave final approval to each and every one.
19
            33.      On October 14, 2014, the independent building inspector hired by Defendant City in
20
     response to Plaintiff’s complaints – Mr. Chai Lor, Supervising Inspector for CSG Consultants, Inc.
21
     of San Mateo, California – sent the following email to Defendant Ballard:
22

23          To:    Kirk Ballard [KBallard@losaltosca.gov]
            From: Chai Lor
24          Sent: Tue 10/14/2014 1:02 PM
            Subject: 889 Santa Rita – Carport and Kitchen Permit Final
25
            Kirk: here is the information you were looking for 889 Santa Rita:
26

27          Carport and Accessory Building permit #65112484
            7-3-14 Final carport and accessory building inspection (FAIL)
28          7-7-14 Re-inspection – Final carport and accessory building (PASS)

                                                        - 11 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 12 of 53




 1
             Kitchen remodel permit #65113219
 2           8-4-14 Final kitchen remodel (PASS)
 3
             If you have any questions please feel free to contact me.
 4           Chai Lor | Supervising Inspector | CSG Consultants, Inc.
             1700 South Amphlett Boulevard, 3rd Floor, San Mateo, CA 94402
 5           Tel: 530.531.5343 email chail@csgengr.com
 6           34.       In late 2013 Plaintiff lodged a formal complaint with Defendant City concerning
 7
     illegal home improvements and construction conducted by Pamela and James Jacobs on their
 8
     property at 885 Santa Rita Avenue, adjoining Plaintiff’s 889 Property. Defendant City ignored
 9
     Plaintiff’s formal complaint. Approximately eight months after Plaintiff lodged his formal
10

11 complaint concerning illegal construction at 885 Santa Rita, Independent Inspector Chai Lor found

12 building code violations at 885 Santa Rita, which also presented a fire hazard to Plaintiff’s 889

13 Property. Despite being alerted to the Jacobs’ violations and fire hazard by Mr. Lor, Defendant City

14 ignored the Jacobs’ violations, which never have been pursued. The Jacobs are white people; that

15
     is, Caucasians.
16
             35.       In 2015 Plaintiff obtained a permit to replace an exterior door. Defendant City sent
17
     an inspector to review the door replacement, ostensibly to verify compliance with the conditions of
18
19 the permit.

20           36.       Unbeknownst to Plaintiff, Defendant City used the door replacement inspection as a

21 pretext to conduct an illegal search of Plaintiff’s residence seeking evidence of code violations.

22
     Eventually, Plaintiff learned from the response to his Public Records Act request that around the
23
     time of the inspection Pamela Jacobs was communicating with Defendant Kornfield urging
24
     Kornfield to cause a search by Building Department agents for evidence of building code violations
25
     in Plaintiff’s residence.
26

27           37.       On April 23, 2015, Defendant Kornfield sent the following e-mail to Pamela Jacobs,

28 which he copied to Defendant Ballard and Defendant City employee Greg Anderson:

                                                       - 12 -
                            PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 13 of 53




 1          From: David Kornfield
            Subject: RE: update on 889 Santa Rita Ave
 2          Date: April 23, 2015 at 1:22 PM
            To: Pamela Jacobs
 3

 4          Sorry, I meant to mention that the kitchen remodel was previously permitted and
            inspected as well. As far as we know there is only one kitchen and a wet bar. The
 5          Building Inspector was aware of the situation when they subsequently inspected the
            door.
 6
            It’s not illegal to rent out rooms in a house, or the shop (former garage) for that
 7
            matter, and use them consent (sic) with their purpose (e.g. renting a bedroom to
 8          sleep, renting a shop as an artist’s studio).
            However, it is illegal to “dwell” in the shop building as that structure is not built to
 9          habitable standards.
10          It may be difficult to establish a code violation based in use; we need to be able to
11          see (witness) it or have some clear physical evidence of such.
            Please feel free to call me as there may be some additional questions that are easier
12          to answer on the phone.

13          Sincerely,
            David
14          David Kornfield
15          Planning Services Manager
            650-947-2632
16          City of Los Altos
            1 North San Antonio Road
17          Los Altos, CA 94022
18          B.      The Jacobs Construction at 885 Santa Rita Avenue
19
            38.     Two residential lots adjoin Plaintiff’s property at 889 Santa Rita: 866 Los Altos
20
     Avenue, owned by the Winters family and 885 Santa Rita Avenue, owned by Pamela and James
21
     Jacobs (“the Jacobs”). The Winters and the Jacobs are white people; that is, Caucasians.
22

23          39.     Like Plaintiff, the Winters and the Jacobs have sheds, “accessory structures,” in their

24 respective backyards adjacent to their single-family dwellings. However, the Winters’ and the

25 Jacobs’ accessory structures are much larger than Plaintiff’s 60 square foot structure built in 2013.

26
     Furthermore, the Jacobs’ and the Winters’ accessory structures violate the laws requiring
27
     “setbacks,” i.e. minimum distances between property boundary lines and exterior walls of structures
28

                                                      - 13 -
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 14 of 53




 1 built on the property. The outside walls of Winters’ and Jacobs’ accessory structures are located

 2 directly on their respective property boundary lines, i.e. there are no setbacks; consequently

 3
     assuming that the structures were originally permitted after being constructed, the building code
 4
     classifies them as nonconforming accessory structures.
 5
             40.     Los Altos Building Code Section 14.66.060(A), provides:
 6
                    No nonconforming structure shall be moved, altered, or enlarged unless
 7
             required by law or unless the moving, alteration or enlargement will result in the
 8           elimination of the structure’s non-conformity, except that such a residential structure
             may be altered or enlarged if such change does not increase the nonconformity.
 9
             41.     Months after completing the projects at the 889 Property, Plaintiff learned that the
10

11 Jacobs were planning to increase the size of their accessory structure, claiming Defendant City and

12 Kornfield approved of those plans. Plaintiff contacted Defendant City Planning and Building

13 Departments, which confirmed that (1) pursuant to Code Section 14.66.060(A), the Jacobs’

14 accessory structure was a nonconforming accessory structure, which could be maintained, but could

15
     not be enlarged; and (2) section 14.66.060(A) prohibited enlargement of the nonconforming
16
     accessory structure unless the nonconformity was corrected to comply with all current applicable
17
     laws, including setbacks and related “daylight plane” requirements. As Defendant City concedes, in
18
19 order to qualify as a “non-conforming structure”, the structure had to be legally constructed and

20 permitted at the time it was built, becoming “non-compliant” due to subsequent changes in the law.

21 (ECF Document 142 at 10, n. 5.)

22
             42.     Numerous communications between Plaintiff and Defendant City during 2016
23
     included assurances by Defendant City that the Jacobs’ proposed expansion would not be approved.
24
             43.     To ensure there was no misunderstanding between Plaintiff and Defendant City,
25
     Plaintiff sent a letter to Defendant City stating in pertinent part:
26

27                   “Allowing a non-conforming structure to be improved would suggest some
             are exempted from rules the rest of us are required to comply with. Along with
28           others in my neighborhood I feel strongly about that.”

                                                       - 14 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 15 of 53




 1          44.     Notwithstanding applicable law and Defendant City’s assurances of equal

 2 enforcement, during late 2016 and early 2017 Plaintiff learned that Defendant City would approve

 3
     the Jacobs’ project despite violating setback and other applicable laws. The Jacobs sought to
 4
     transform their purportedly nonconforming accessory structure into an accessory dwelling unit
 5
     (“ADU”) complete with bathroom, fireplace, bedroom and living area, submitting blueprints with
 6
     their permit application reflecting an empty storage shed as the purportedly nonconforming
 7

 8 accessory structure. As will be shown in detail below, non-white homeowners in Los Altos who

 9 sought permits to enlarge their originally permitted, and subsequently nonconforming accessory

10 structures have not been allowed to do so, all as part of the racist scheme of Defendants City,

11
     Ballard, Kornfield, Jordan and DOES 1-10 to defraud Plaintiff and other similarly situated non-
12
     white homeowners in Los Altos and injure them in their properties and businesses of developing,
13
     improving and renting residential units. The implementation of the racist scheme by Defendants
14

15 City, Ballard, Kornfield, Jordan and DOES 1-10 to deprive and defraud non-white homeowners of

16 their rights to develop and rent residential units violates those homeowners’ civil rights.

17          45.     Plaintiff met with agents and employees of Defendant City to register his opposition
18 to the Jacobs’ project, pointing out to Defendant Kornfield that the Jacobs’ building permit
19
     application falsely stated that it complied with the setback law, specifically that the outer wall of the
20
     nonconforming accessory unit was 25 feet from the rear property line and seven feet from the side
21
     property line despite the indisputable fact that there was no setback at all because the wall was on
22

23 the rear and side property lines.

24          46.     The Jacobs hired architect Noel Cross to draw plans for the illegal modifications to

25 the Jacobs’ purportedly nonconforming accessory structure. In response to an e-mail from architect

26
     Noel Cross seeking an appointment to discuss the Jacobs’ project, Defendant Kornfield sent the
27
     following e-mail:
28

                                                      - 15 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 16 of 53




 1          On Jan 8, 2016, at 9:53 AM, David Kornfield<
            1) Kornfield@losaltosca.gov> wrote:
 2
            Hi Noel,
 3

 4          Nice to hear from you. I would be glad to meet next week or so. When you’re ready
            please let me know and we can calendar a date. I will provide initial input but will
 5          transition the project to another planner – my role here has shifted into Advanced
            Planning efforts. But given my history with the property I can make sure the project
 6          starts off well.
 7
            The main concerns here are the accessory structure’s nonconforming status. It
 8          doesn’t meet the setback or daylight plane requirements for accessory structures.
            (see, Section 14.06.120(B) of the Code).
 9
            So the important thing with an addition is that the addition meet the Code and
10          maintain the existing structure. The existing structure cannot be substantially altered
11          such that the nonconforming parts are changed or that a significant amount of the
            entire structure is modified. So it’s conceivable that an addition could be made that
12          attaches to the existing structure and only alters the existing structure to tie in with it.
            Also, in terms of meeting the Code, please note that the accessory structure must
13          have a setback of at least 10 feet to the main structure,
14          Please let me know if there are any questions.
15
            Happy New Year,
16          David Kornfield
            Planning Services Manager – Advance Planning
17          650–947-2632
            City of Los Altos
18          1 North San Antonio Road
19          Los Altos, CA 94022

20          47.     Between May 2017 and July 2017, Plaintiff sent numerous messages to Defendant

21 City, Los Altos City Council, and then current Mayor Jean Mordo, protesting Defendant City’s

22
     refusal to enforce the law equally by allowing the illegal Jacobs’ project to proceed, (1) specifying
23
     applicable statutes and factual details constituting violations for Defendants Kornfield and Jordan as
24
     well as Mayor Mordo, and (2) seeking review to demonstrate the violations as well as the fire
25
     hazard to Plaintiff’s 889 Property from the illegal Jacobs’ project. As explained further below, the
26

27 Jacobs had an even bigger problem with their shed; namely, because it was never permitted, it was

28 illegal and had to be removed or demolished.

                                                       - 16 -
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 17 of 53




 1             48.    Plaintiff received no response other than Defendant Kornfield’s statement to Plaintiff

 2 on May 25, 2017 that Defendant City had issued a permit to the Jacobs for their illegal project. In

 3
     response to Plaintiff’s request to appeal Kornfield’s decision, Kornfield stated to Plaintiff the
 4
     decision was final and non-appealable.
 5
               49.    Defendant Kornfield knew when he made those statements that they were false: (1)
 6
     Defendant City did not even issue the permit to the Jacobs for their illegal project until June 2,
 7

 8 2017; (2) the ultimate decision by Defendant City to grant the permit to the Jacobs was not final;

 9 and (3) the decision by Defendant City was appealable. As the Court held in Horwitz v. City of Los

10 Angeles, 124 Cal.App.4th 1344, 1356 (2004): “[a] City has no discretion to issue a permit in the

11
     absence of compliance with the municipality’s building ordinances.” The Horwitz Court’s statement
12
     is applicable and binding California law, which prohibited Defendant City from issuing the Jacobs’
13
     permit.
14

15             50.    Next, Defendant Kornfield caused Defendant City’s Planning Services manager

16 Zachary Dahl to send the following e-mail to Plaintiff:

17             On Tue, May 30, 2017 at 2:00 PM Zach Dahl<
               >Dahl@losaltosca.gov>
18
19             Hi Satish,

20             I do not recall the specifics of my conversation with you later (sic) year. However, I
               do not have anything further to add regarding your neighbor’s project.
21
               As you have heard from the Community Development Director and the City
22
               Manager, the project complies with all applicable sections of the City’s Zoning
23             Ordinance.

24             Thank you.
               Zachary Dahl, AICP
25             Planning Services Manager – Current Planning
               Community Development Department
26
               City of Los Altos
27             (650) 947-2633

28

                                                       - 17 -
                            PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 18 of 53




 1          51.     On June 22, 2017, in response to Plaintiff’s request (and payment) for records of all

 2 building permits issued by Defendant City for the Jacobs’ property at 885 Santa Rita Avenue,

 3
     Defendant City produced permit records that revealed that Defendant City had not issued any
 4
     permit for the shed – making it an illegal structure. Since summer 2017, the Jacobs have completely
 5
     renovated and enlarged their purportedly nonconforming accessory structure. The Jacobs’ illegal
 6
     structure has damaged and continues to damage Plaintiff’s property by: (1) creating a fire hazard in
 7

 8 the legally required setback area dictated by both California state law and Los Altos municipal law;

 9 (2) invading Plaintiff’s residential privacy caused by violating the same laws; and (3) reducing the

10 re-sale and rental value of Plaintiff’s property. Pamela Jacobs’ violations of Plaintiff’s privacy have

11
     been exacerbated by the installation of at least twelve cameras during 2016 in the Jacobs’ yard
12
     monitoring Plaintiff’s bedrooms, bathrooms, back yard, and side yard. The cameras’ intrusions
13
     have continued to the present.
14

15          52.     Plaintiff has repeatedly notified the Los Altos Building and Planning Departments,

16 City Council members and City Manager of unequal and discriminatory treatment, retaliation,

17 harassment, and selective enforcement of the applicable building code provisions continuously

18 since 2013 as alleged hereinabove.
19
            53.     Shortly after Plaintiff’s initial complaints about the abusive conduct and
20
     discriminatory enforcement of applicable building code provisions by Defendant City’s Building
21
     and Planning Department agents and employees against Plaintiff in 2013, Defendants City, Ballard,
22

23 Kornfield, Jordan and DOES 1-10 began committing and continued to commit further

24 discriminatory and retaliatory acts against Plaintiff. The acts and omissions by Defendants City,

25 Ballard, Kornfield, Jordan and DOES 1-10 constitute a pattern of racially discriminatory law

26
     enforcement against Plaintiff.
27

28

                                                     - 18 -
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 19 of 53




 1          54.     In furtherance of Defendants’ campaign to retaliate against Plaintiff for his

 2 continuing complaints about Defendants’ racially discriminatory law enforcement, culminating in

 3
     the illegal construction and modification of the Jacobs’ purportedly – but actually illegal –
 4
     nonconforming accessory structure, Defendant Ballard sent the following e-mail to Plaintiff:
 5
            On Fri, September 8, 2017 at 12:00 PM, Kirk Ballard
 6          KBallard@losaltosca.gov wrote:
 7
            I need to discuss with you some complaints. Let’s meet either at the city or your
 8          residence next week. What times will work for you?

 9          55.     The next morning Plaintiff responded to Defendant Ballard’s September 8, 2017 e-
10 mail with the following e-mail:

11
            From: Ess Arr [mailto: essarrinc@gmail.com}
12          Sent: Saturday, September 09, 2017 9:46 AM
            To: Kirk Ballard KBallard@losaltosca.gov
13          Subject: Re: Follow up
14          Please share details from the complaints also citing the relevant code sections. As a
15          first step I need to review and maybe also correct what needs to be corrected. That
            also makes for a more focused and productive meeting.
16
            56.     Three days later Defendant Ballard responded to Plaintiff’s September 9, 2017 e-
17
     mail by ignoring his request for “. . . details from the complaints also citing the relevant code
18
19 sections. . .” Instead, Ballard sent Plaintiff the following e-mail:

20          On Tue, Sep 12, 2017 at 8:12 AM, Kirk Ballard

21          KBallard@losaltosca.gov wrote:
22
            Good Morning, Mr. Ramachandran:
23
            I need to investigate your property. I am seeking your cooperation by setting up a
24          day and time to conduct the inspection within the next 48 hrs.

25          There has been a complaint regarding un-permitted construction and alterations and
            the inspection will determine what violations of the Municipal Code, if any, have
26
            occurred.
27
            See the 2016 California Residential Code, R104.6 Right of Entry.
28

                                                      - 19 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 20 of 53




 1          R104.6 Right of Entry.

 2          Where it is necessary to make an inspection to enforce the provisions of this code, or
            where the building official has reasonable cause to believe that there exists in a
 3
            structure or upon a premise a condition that is contrary to or in violation of this code
 4          that makes the structure or premise unsafe, dangerous or hazardous, the building
            official or designee is authorized to enter the structure or premise at reasonable times
 5          to inspect or perform duties imposed by this code, provided that if such structure or
            premise be occupied that credentials be presented to the occupant and entry
 6          requested. If such structure or premise is unoccupied, the building official shall first
            make reasonable effort to locate the owner, the owner’s authorized agent, or other
 7
            person having charge or control of the structure or premises and request entry. If
 8          entry is refused, the building official shall have recourse to the remedies provided by
            law to secure entry.
 9
            Kirk Ballard
10          Building Official
11          City of Los Altos
            (650) 947-2634
12
            57.    Plaintiff immediately responded to Defendant Ballard’s September 12, 2017 e-mail
13
     sent at 8:12 AM with the following e-mail sent 36 minutes later:
14

15          EssArr essarrinc@gmail.com
            To: Kirk Ballard KBallard@losaltosca.gov
16          Cc: Amanda Pitman Apitman@losaltosca.gov

17          Kirk
18          “There has been a complaint regarding un-permitted construction and alterations and
19          the inspection will determine what violations of the Municipal Code, if any, have
            occurred.”
20
            I respect the Code’s R106.4 Right of entry.
21          I am also confident there has been no unpermitted construction or alteration.
            Construction work/alteration was last performed early 2015. It was done with a
22
            permit 3/2015 and later inspected and signed off by the City 4/2015. I am also
23          confident there is nothing that is contrary to or in violation of the Code that makes
            the structure or premise unsafe, dangerous or hazardous.
24
            I therefore have good reason to demand you clarify first what ‘un-permitted
25          construction and alteration’ has been reported in the complaint and how it presents ‘a
            condition that is contrary to or in violation of this code that makes the structure or
26
            premise unsafe, dangerous or hazardous.’ Cite the Code sections apparently violated
27          the Code (sic) and makes the structure or premise unsafe, dangerous, or hazardous.
            Is it in the residence? The workshop? Back yard? Side yard? Front yard?
28

                                                     - 20 -
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 21 of 53




 1         I wish to emphasize I’m completely open to allowing an inspection as determined by
           R106.4. I’m open to scheduling a date/time within 48 hours of your clarifying the
 2         above. First I need to understand and therefore request once again you clarify what
           the complaint is about and how you determined I may have ‘un-permitted
 3
           construction/alterations’ that present ‘a condition that is contrary to or in violation of
 4         this code that makes the structure or premise unsafe, dangerous, or hazardous.’

 5         I await your clarification and answers to the above.
           /s
 6
           58.    The next day Defendant Ballard sent the following e-mail to Plaintiff:
 7

 8         Kirk Ballard KBallard@losaltosca.gov
           To: essarrinc@gmail.com<essarrinc@gmail.com
 9         cc: Jon Biggsjbiggs@losaltosca.gov, Amanda
                Pitman< APitman@losaltosca.gov>
10

11         Hello Mr. Ramachandran:

12         The complaint alleges that unpermitted work has been conducted on the property. I
           would be more than happy to provide you with specifics, but I am not able to predict
13         if there are violations and only an inspection can determine if the alleged violation is
           unfounded or true. Once we have completed the inspection, we will be able to
14         provide you with specifics if the inspection finds the complaint is valid. I am sure
15         you can appreciate that our construction codes are intended to address the health and
           safety of buildings that people live and work in and appropriately permitted and
16         inspected construction activities help keep occupants safe.

17         It is good that you have asserted and confirmed in writing that no un-permitted work
           has taken place and I have no reason to doubt you, but unfortunately your assertions
18         do not relieve us of our duty to follow up on and investigate a complaint; thus, this
19         request that we arrange a time to conduct the inspection so that we can determine the
           validity of the complaint and provide you with the specifics on violations if they are
20         found.

21         I look forward to your cooperation and contacting us to schedule the inspection.
22
           Kirk Ballard
23         Building Official
           City of Los Altos
24         (650) 947-2634
           KBallard@losaltosca.gov
25
           59.    In response to Plaintiff’s Public Records Act request for copies of the complaint(s)
26

27 allegedly made according to Defendant Ballard, no such complaint has ever been produced.

28

                                                     - 21 -
                        PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 22 of 53




 1           60.       Defendant Ballard’s September 2017 e-mails were not based on any complaint, nor

 2 was there an objectively reasonable basis for any such complaint. Instead, Defendant Ballard’s

 3
     fraudulent attempts to induce Plaintiff to consent to “an inspection” was a pretext to invade his
 4
     home to fabricate eyewitness perjury claiming to have seen “un-permitted construction” and/or
 5
     “unsafe, dangerous or hazardous” condition(s) inside Plaintiff’s home. Several e-mails between
 6
     Defendants Ballard, Kornfield and other agents of Defendant City sent shortly before Ballard’s
 7

 8 September 2017 e-mails describe “the plot” to invade Plaintiff’s home to manufacture evidence of

 9 “un-permitted construction” and/or “unsafe, dangerous or hazardous” conditions. The plot was

10 eventually pursued to near completion after the Jacobs’ attorney sent a letter July 3, 2018 to the City

11
     Attorney, Chris Diaz, complaining about alleged code violations.
12
             61.       On October 11, 2017, Plaintiff filed a formal appeal of the Jacobs’ permit with
13
     Defendant City, which has ignored Plaintiff’s appeal.
14

15           C.        The Jacobs’ July 3, 2018 Complaint To The City Directly Results
                       In An Illegal Search, False Allegations of Code Violations And
16                     Related Demands And Fines, The Immediate Eviction of A Tenant,
                       Threats of Additional Consequences And A Still Pending Criminal
17                     Prosecution

18           62.       On June 29, 2017, the Jacobs sued Ramachandran in state court over a boundary

19 dispute they manufactured in conjunction with the plan to improve their property at the expense of

20 Ramachandran. For over 20 years they shared a fence that pre-existed when they purchased their

21 respective adjoining properties. Ramachandran cross-complained for a battery committed by James

22
     Jacobs which occurred at the property line on June 9, 2017. These claims are not raised or at issue
23
     in this action.
24
             63.       On February 25, 2018, Plaintiff initiated the instant action, alleging, among other
25

26 claims, discriminatory enforcement of the Building Code.

27           64.       On May 28, 2018, Plaintiff filed a Code Enforcement Complaint (“CEC”) with

28 Defendant City identifying several Building Code violations at 885 Santa Rita Avenue – the Jacobs’

                                                        - 22 -
                            PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 23 of 53




 1 property – that presented fire and safety hazards to Plaintiff and his adjacent property. These

 2 violations were confirmed by Defendant City agents, including exposed electrical wiring on the

 3
     fence between Plaintiff’s and the Jacobs’ properties demonstrated by photographic evidence
 4
     submitted with the CEC.
 5
             65.      On June 5, 2018, Defendant City dismissed Plaintiff’s CEC, insisting no violations
 6
     existed despite those violations, which persist to this day.
 7

 8           66.      On July 3, 2018 the Jacobs’ attorney, David Marks, sent a letter to the City

 9 Attorney, Chris Diaz, asserting false allegations of building code violations on the plaintiff’s

10 property relating primarily to projects that had previously been permitted and approved by

11
     the City.
12
             67.      On July 11, 2018, Plaintiff filed his First Amended Complaint in this action.
13
             68.      On August 31, 2018, Defendant Ballard and other City agents obtained a search
14

15 warrant to inspect Plaintiff’s property in response to a complaint from the Jacobs set forth in their

16 attorney’s letter dated July 3, 2018.

17           69.       The search warrant was sought and obtained by the City by defrauding the County
18 of Santa Clara Superior Court which issued the search warrant. This fraud was perpetrated by
19
     submitting a fraudulent declaration signed by Defendant Ballard.
20
             70.      Defendant Ballard’s declaration submitted to the Court issuing the search warrant for
21
     Plaintiff’s property contained the following omissions of material facts to defraud the court issuing
22

23 the warrant: (1) Plaintiff had filed his initial Complaint in this matter on February 25, 2018; that is,

24 over six months before Defendant Ballard submitted his fraudulent declaration; and (2) Plaintiff had

25 named Defendant Ballard as an individual defendant in Plaintiff’s initial Complaint. 2

26

27

28   2
       “Defendant KIRK BALLARD is an individual and has worked for the CITY OF LOS ALTOS during all times
     relevant to this complaint. BALLARD is, and was at all times relevant to this complaint, employed by LOS ALTOS and
                                                           - 23 -
                           PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 24 of 53




 1            71.      Defendant Ballard’s declaration submitted to the Court issuing the search warrant for

 2 Plaintiff’s property further contained the following false statements regarding material facts to

 3
     defraud the court issuing the warrant:
 4
              (a) Paragraph 2 of Ballard’s declaration includes the statement:
 5
                        “On or about May 8, 2013, General Contractor Adam Couch, 3 who
 6                  represented that he was working for Mr. Ramachandran, came into City Hall
                    Building Division and filed a written complaint stating ‘they are converting
 7
                    garage space to living space with bathroom and kitchen including gas line
 8                  without permits.’

 9            Although this statement is technically true, Ballard omits the fact that Adam Conchas
10 was the general contractor hired and paid by Plaintiff to obtain the permits required to

11
     perform the garage space conversion as well as hired and paid by Plaintiff to perform the
12
     work necessary to accomplish the garage conversion and additional work at 889 Santa Rita
13
     Avenue.
14

15            (b)      In paragraph 11 of his declaration, Defendant Ballard implicitly admits that

16 he is aware that Plaintiff’s allegations against Conchas were established during the

17 proceedings before the State Contractors Board in 2014. But instead of Ballard admitting

18 his knowledge that Conchas himself was: (1) legally responsible for obtaining the required
19
     permits; (2) paid to perform the work and obtain the permits; and (3) guilty of defrauding
20
     Plaintiff, which resulted in revocation of Conchas’ contractor’s license and an Order to pay
21
     $40,000 in restitution, Ballard’s declaration asserts:
22

23                      The Accusation [filed by Plaintiff before the California Contractors
                    State License Board] in that action alleges that Mr. Couch (sic) made
24                  unpermitted alterations to the residential structures on the Property by

25

26
     was acting under the color of law as it pertains to this complaint. BALLARD is being sued in his individual and official
27 capacity.” ECF Document 1.
   3
     As noted above in footnote 1, above, the person identified by Ballard as Adam Couch was and is
28 Adam Conchas.

                                                              - 24 -
                             PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 25 of 53




 1                constructing a second living unit within the detached garage and building
                  a third kitchen in the main residence on the Property.
 2
            The details of Conchas’ fraud victimizing Plaintiff are set forth in paragraphs 12 to 15
 3

 4 hereinabove, incorporating the Contractors Board Accusation and Decision attached to this Fourth

 5 Amended Complaint as Exhibit A.

 6          (c) In paragraph 4 of his declaration, Defendant Ballard asserts:
 7
                   On or about July 15, 2013, the City obtained access through consent by the Owner to
 8          the converted detached garage. A video was taken during that investigation that shows that
            a cooking range, microwave, dishwasher, stacked washer dryer, refrigerator, shower, toilet
 9          and sink had all been installed in the detached garage, which verified the allegations in the
            contractor’s (Conchas) complaint.
10

11          Defendant Ballard knew when he fabricated and signed his declaration no ‘cooking range,

12 microwave, dishwasher, stacked washer dryer, refrigerator, shower, toilet [or] sink’ had been

13 installed in the detached garage. Defendant Ballard committed perjury by making these false

14 statements and committed perjury again by stating these non-existent ‘facts’ – ‘. . . verified the

15
     allegations in the contractor’s complaint.’
16
            (d) In paragraph 5 of his declaration, Defendant Ballard asserted:
17
                      On or about June 25, 2013, Sean Gallegos, the City’s Assistant Planner, sent
18                a letter to Mr. Ramachandran informing him that the accessory structure was
19                permitted for garage use only and its conversion into a second living unit was
                  unpermitted. He further informed Mr. Ramachandran that under Los Altos
20                Municipal Code section 14.14.010 the Property was not large enough to permit a
                  second living unit with a kitchen.
21
            A true and correct copy of that letter is attached hereto and incorporated herein as Exhibit B.
22

23          As Defendant Ballard well knew, the letter included as Exhibit B is also fraudulent in falsely

24 asserting that 889 Santa Rita Avenue was not large enough to permit a second living unit with a

25 kitchen.

26
            (e)      In paragraph 7 of his declaration, Defendant Ballard admits that permits were
27
     issued to perform all the work necessary to convert the garage into a second living unit,
28

                                                      - 25 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 26 of 53




 1 Defendant Ballard repeats the lie that Plaintiff’s property included less than 15,000 square

 2 feet to provide the pretext to prevent Plaintiff from conducting the business of renting his

 3
     converted garage as a dwelling unit to deprive Plaintiff of rental income and damage his
 4
     property.
 5
            (f)     Furthermore, Ballard’s declaration omits the material facts that Plaintiff’s
 6
     complaints against Defendants City, Ballard and Kornfield and others, submitted to then
 7

 8 City Manager Marcia Somers, resulted in the City Manager causing the City to hire a

 9 qualified independent inspector to inspect and determine whether the permitted

10 improvements complied with applicable laws. The inspector certified that the improvements

11
     complied with all applicable laws. An e-mail sent to Ballard by the independent inspector
12
     on October 14, 2014, confirmed that all the improvements passed inspection.
13
            (g)     As set forth hereinabove in paragraph 37, Ballard was copied on Defendant
14

15 Kornfield’s April 23, 2015 email, sent to Pamela Jacobs in which Defendant Kornfield

16 admits what Defendant Ballard already knew, i.e.: ‘…the kitchen remodel was previously

17 permitted and inspected as well. As far as we know there is only one kitchen and a wet bar.’

18          72.     On September 6, 2018, Defendant Ballard signed a report purportedly based on the
19
     search conducted pursuant to the warrant. Ballard’s report included the following:
20
            (a) ... pursuant to inspection it was determined … the property contains 3 living units, and an
21          illegally placed outdoor shed structure.
22
            (b) The detached accessory structure shall be deemed and hereby declared a
23          substandard building, public nuisance and uninhabitable for living purposes.

24          (c) The remaining walled off living unit in the main residence and the illegally
            placed shed contain additional violations …
25
            (d) As of October 6, 2018, you are required to:
26

27          1. vacate the premises of the detached accessory living unit, remove all occupants,
            and secure and maintain …
28

                                                     - 26 -
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 27 of 53




 1          2. provide complete architectural and structural plans for City approvals; or provide
            demolition permit…;
 2
            3. obtain permits for an ADU
 3
            4. obtain a demolition permit to remove the kitchen, walled off area of the main
 4          residence and illegal construction done in the main residence without benefit of
            permits and plans;
 5
            5. obtain permits to legalize all substandard conditions;
 6
            All with a 30 days deadline – November 6.
 7

 8          The attached inspection report states:

 9          1. The detached accessory structure has a lack of adequate heating facilities creating
            a public nuisance;
10          2. Lack of a certificate of occupancy;
11          3. Inadequate seismic loading, construction is not to code;
            4. Hazardous building electrical, plumbing and mechanical issues may be present;
12          5. No vapor barrier;
            6. Hazardous illegal bedroom;
13          7. Three living units on property; and
14          Unsafe buildings – illegal electrical, plumbing, mechanical, construction and
15          inadequate seismic loading.

16          73.      On September 16, 2018, Plaintiff notified Defendants of the false and fraudulent

17 claims in Defendant Ballard’s September 6, 2018 “report” by letter from his then attorney Fulvio

18 Cajina e-mailed to Defendants Jordan, Ballard and Defendant City’s City Council. The letter noted
19
     the following facts:
20
            (a) This letter constitutes Plaintiff’s Appeal to Notice and Order – 889 Santa Rita Avenue,
21          Los Altos, CA 94022, APN 167-18-060
22
            (b) The Notice, signed by Mr. Ballard, alleges that Mr. Ramachandran’s property is
23          in violation of the Los Altos Municipal Code, the California Building Code, and the
            Uniform Housing Code.
24
            (c) Specifically, the Notice states that there are three items on Mr. Ramachandran’s
25          property that are in violation of the above laws. First, the placement and
            construction of a 50 square-foot outdoor shed in Mr. Ramachandran’s backyard.
26
            Second, the existence of an alleged third kitchen at Mr. Ramachandran’s home
27          (which only has two stoves, one of which is in an accessory unit). And third, alleged
            violations in connection with the accessory unit.
28

                                                     - 27 -
                            PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
     Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 28 of 53




 1     (d) All three of the above items were inspected and approved by the City of Los
       Altos in the past. As such, it is clear that this Notice is nothing more than further
 2     retaliation by the City – retaliation that opens the City to further liability and which
       will require the City of Los Altos taxpayers to foot this bill. Below we address each
 3
       of these purported violations in turn.
 4
       1. Outdoor Shed
 5
       The Notice incorrectly states the outdoor shed located on the Property is in an illegal
 6     location (i.e., fails to have 2.5 foot setbacks) and was constructed without a permit.
 7
       The shed meets the 2.5 foot setback requirement outlined in the LAMC. The setback
 8     from the western property line is 31 inches, an inch more than the 30 inches (2.5
       feet) required by code. The setback from the southern neighbor (the Winters),
 9     extends 34 inches from the property line.
10     In fact, Mr. Ramachandran notified David Kornfield on November 4, 2013 that he
11     had moved the shed to be in compliance with the LAMC. The City has been aware
       of the outdoor shed’s setback compliance for the past 5 years.
12
       Regarding a purported lack of permit for the construction of the outdoor shed, such a
13     permit is not required by the code. Mr. Ramachandran’s shed is only 50 square feet.
       Chapter 1, Division II, Section 105.2 of the 2016 Building Code requires only that
14     structures in excess of 120 square feet be constructed with a building permit. Here,
15     the shed is less than 120 square feet so a building permit was not required.

16     2. Third Living Unit

17     LAMC 14.02.070 defines a “dwelling” as a structure containing one or more rooms
       and one kitchen designed for human occupancy. In other words, for Mr.
18     Ramachandran’s property to have “[t]hree living units”, it would necessarily need to
19     have three kitchens. It does not.

20     A “kitchen” means any room or area intended or designed to be used or maintained
       for cooking, storing, and preparation of food. Furthermore, an operable stove is
21     required for a kitchen. Without a stove a kitchen does not exist and a dwelling is not
       created in accordance with the LAMC.
22

23     Again, between 2013 and 2014, Mr. Ramachandran obtained a permit from the City
       to build a new kitchen in the primary dwelling. Subsequently, Mr. Ramachandran,
24     under the approval of the Building and Planning Department, converted his original
       kitchen into a “wet bar” – a room with a sink but no stove.
25
       Despite the Notice, the City has absolutely no evidence that a third stove exists on
26
       the premises. An inspection was conducted on the property and no such stove was
27     found.

28

                                                - 28 -
                    PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
     Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 29 of 53




 1     Furthermore, the premises have no illegally walled-off areas. An internal doorway
       may be infilled without a building permit. Again, there are no building code
 2     violations present – a fact known to the City which inspected and approved all of Mr.
       Ramachandran’s improvements.
 3
       3. Detached Accessory Structure
 4
       Finally, despite statements made in the Notice, the detached accessory structure on
 5     Mr. Ramachandran’s property was built in accordance with the then applicable
       Building Code and the 1997 Uniform Housing Code. In fact, the construction of the
 6     accessory structure was permitted and approved by the City.
 7
       A. Lack of Adequate Heating Facilities
 8
       The structure is equipped with adequate heating facilities, i.e. a hydronic heating
 9     system. Hydronic heating systems are commonly used in homes and supply
       adequate heating. Because an adequate heating facility is contained within the
10     structure, UHC Chapter 10 is not violated.
11
       Moreover, the Notice points to LAMC Section 11.10.020 as authority for asserting
12     that a violation was committed. However, no portion of Section 11.10.020 discusses
       heating facilities.
13
       B. Certificate of Occupancy
14

15     In 2014, Defendant City told Mr. Ramachandran he would be provided a certificate
       of occupancy for the accessory structure when he paid all necessary administrative
16     fees and a final inspection was conducted and approved. Kornfield’s notes on the
       building plans for the conversion of the garage confirm that representation.
17
       Mr. Ramachandran was provided a hardship waiver in regard to the fees. Chai Lor –
18     the outside building inspector provided by the City back in 2014 – conducted a final
19     inspection which stated that a final sign off would be provided pending the payment
       of administrative fees. Mr. Lor inspected and approved the accessory structure. Mr.
20     Ramachandran met all of the requirements to receive the certificate of occupancy for
       the conversion of his detached accessory unit.
21
       C. Not Designed as a Residence
22

23     The plans submitted to the Los Altos Building Services clearly indicate that the
       conversion of the garage was designed as a residence. The structure’s plans showed
24     a refrigerator, bathroom, sinks, washer/dryer, water heater etc. It is irrefutable that
       the plans submitted to the City clearly illustrated a design intended as a residence.
25
       D. Seismic Loading: Energy Efficiency Standards Not Complied with;
26
          Hazardous Building, Electrical, Plumbing, and Mechanical; No Vapor
27        Barrier; and Hazardous Bedroom Location of Water Heater

28

                                                - 29 -
                    PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 30 of 53




 1          A total of five inspections were conducted of Mr. Ramachandran’s accessory
            structure between 2013 and 2014. In the final inspection conducted by Chai Lor,
 2          there was no evidence that any of the above stated issues were present. To the
            contrary, Mr. Lor’s reports show that the structure has adequate seismic loading,
 3
            meets the energy efficiency standards, and there are no hazardous electrical,
 4          plumbing, or mechanical issues.

 5          Regarding the vapor barrier, the City never brought that up as an item in 2013-2014
            plans or inspection whereas several other items – smoke and carbon monoxide
 6          monitoring, ridge reinforcement for seismic safety, GFCI outlets, energy efficient
            lighting, etc., were all required and inspected, as needed for dwelling structures.
 7

 8          74.     On September 6, 2018, agents and employees of Defendant City posted six (6) sets

 9 of notices to vacate, in different conspicuous locations, on Plaintiff’s property, requiring Plaintiff’s

10 lodger in his legally converted garage to vacate. Plaintiff’s lodger moved out the next day after

11
     agents and employees of Defendant City posted the notices to vacate.
12
            75.     The notices were signed by Defendant Ballard. Defendant City continued to post
13
     notices – Notices to Vacate and Stop Work – on Plaintiff’s property during the next week. By then
14

15 the City was aware that Plaintiff’s lodger had already vacated the property and no work was being

16 done on Plaintiff’s property.

17          76.     On September 11, 2018, Plaintiff removed one of the notices to vacate on his
18 property to take to his then attorney. Immediately, he was confronted by City police officer
19
     Vitorello who had been surveilling Plaintiff’s property. Although there were five (5) other notices
20
     to vacate still posted on the property, the police officer cited Plaintiff with a misdemeanor for
21
     removing one notice – despite Plaintiff’s offer to replace the notice. The officer insisted that
22

23 Plaintiff’s reinstalling the notice could not absolve him of the alleged crime of “removal,” despite

24 the required element of intent to impede enforcement of the building code. Immediately after

25 issuing the citation to Plaintiff, Officer Vitorello stated by radio to an unidentified male (“UM”):

26
     Officer Vitorello: “I on-viewed one, is that good enough?” UM: “Exactly. That’s all we needed.”
27
     The City continues to criminally prosecute Plaintiff for allegedly removing one of six Notices to
28

                                                      - 30 -
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 31 of 53




 1 Vacate posted by Defendant Ballard regarding a garage conversion previously inspected and

 2 approved by the City. The case number is County of Santa Clara Superior Court Case Number

 3
     B1899994.
 4
             D.      Defendant City’s History and Pattern of Violating Equal Protection
 5
             77.     According to the most recent United States census, the City of Los Altos population
 6
     reflects a statistically significant lack of racial diversity, particularly compared to the entire 1.9
 7

 8 million persons population of the County of Santa Clara, which is approximately:

 9           White 31%

10           African American 2.8%
11
             Hispanic or Latino 25.3%
12
             Asian 38.3%
13
             Native American, Native Alaskan, Pacific Islander 1.7%
14
             By comparison, Los Altos has approximately 29,000 residents, of whom:
15

16           Approximately 65% are White,

17           0.3% are African American,
18           4.4% are Latino or Hispanic,
19
             Asian 29.4%, and
20
             Native American, Native Alaskan, Pacific Islander 0%
21
             78.     This lack of diversity is reflected in the persons employed by Defendant City.
22

23 Throughout his many contacts over the most recent seven years with people employed by the

24 Defendant City in the Community Development/Building and Planning Department, Police

25 Department, City Hall management and the City Council, Plaintiff has encountered only one or two

26 non-white employees.

27
             79.     The following is a partial list of victims injured by Defendants’ pattern of racial
28
     discrimination by which defendants have violated non-white homeowners’ rights protected by the
                                                   - 31 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 32 of 53




 1 Fourteenth Amendment and injured them in their businesses of developing and renting their

 2 residential properties and damaged their properties.

 3
           1. Kedia Family, 211 Portola Court. 2015 to current.
 4         a.    Defendants demanded removal of a legal nonconforming accessory structure
                 (“NCAS”) based on a minor repair of its roof. In contrast Defendant City
 5               permitted Jacobs to re-roof, expand, and convert their illegal NCAS to a
 6               dwelling.
           b.    The Kedias were prohibited from having a kitchen in their legal NCAS as their lot
 7               (12500 square feet) was under the 15000 square feet required for a second dwelling
                 unit. In contrast defendants permitted Jacobs (lot size 9240 square feet) to construct a
 8               second dwelling unit with a kitchen.
 9         c.    The Kedias remodeled their kitchen with a permit. Defendant City inspector, acting
                 for Ballard, told them “This might work in India, not here” and refused to inspect or
10               approve their remodeled kitchen on the pretext the Kedias’ front yard needed to be
                 landscaped first.
11
           d.    Defendant Ballard issued Stop Work Notices to the Kedias even when no work was
12               being performed.

13         2. Chris and Emily Ling, 628 Almond. July 2016.
14         a.     NCAS expansion prohibited as: a) Defendant City has no record of the structure; b)
                  their lot size, 11430 square feet,) did not qualify for a second living unit. Lings also
15                were required to remove the kitchen (if any) in that structure.
           b.     Contemporaneously Defendant City exempted the Jacobs, lot size 9240 square feet
16
                  from what was required of, but denied to, the Lings. Defendant City has no record of
17                the Jacobs structure.

18         3. Daniel and Soyee Lee Family, 674 Parma. June 2011
           a.    Defendant City required a site permit for a less-than-120 square feet shed,
19               threatening administrative citations. Jacobs’ shed larger than 120 square feet was
                 exempted.
20

21         4. Agarwal Family, 86 Pine. May 2011.
           a.    Defendant City demanded the unauthorized NCAS – a carport – be removed or
22               moved to comply with setback requirements or administrative penalties would be
23               assessed. Jacobs unauthorized NCAS was exempted.

24         5. Kumar Family, 260 Hawthorne. Sept 2012.
           a.   Defendant City demanded unauthorized NCAS – a carport – be removed or moved to
25              comply with setback requirements or administrative penalties would be imposed.
                Defendant City exempted Jacobs’ illegal NCAS.
26

27         6. Kamil Family, 1507 Maple. June 2012.

28

                                                    - 32 -
                        PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
     Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 33 of 53




 1     a.     Defendant City demanded the unauthorized NCAS – carport – be removed or moved
              to comply with setback requirements or administrative penalties would be imposed.
 2            Defendant City exempted Jacobs’ illegal NCAS.
 3
       7. Amir Matiyahu & Family, 191 Pine. April 2017.
 4     a.    Defendant City demands unauthorized NCASes (at least one; likely more) be
             removed or moved to comply with Code setback or administrative penalties will be
 5           assessed. Owners were required to obtain building permits for structures and
             schedule inspections to confirm their Code compliance. Defendant City exempted
 6           Jacobs’ illegal NCAS.
 7
       8. Katsumi Takabatake, 1489 Brookmill. March 2013.
 8     a.    Defendant City demands unauthorized NCAS be removed or moved to comply with
             Code setback requirements or administrative penalties will be assessed. Defendant
 9           City exempted Jacobs’ illegal NCAS.
10     9. Reza and Ladan Yazdani, 911 Matts. Feb 2017.
11     a.    Defendant City demands that the Yazdanis “correct side setback violations, maintain
             their property free of violations...obtain a variance within ten days of notice...get a
12           building permit” or face administrative citations. Jacobs’s was exempted.

13     10. Noemi Estoesta, 60 Doud. Oct 2013.
       a.    Defendant city required unauthorized NCAS be removed or moved to comply with
14           Code setback requirements or administrative penalties would be assessed. Jacobs
15           exempted.

16     11. Kanyal Residence, 195 Del Monte. May 2017.
       a.    Defendant City confirmed the replacement of the roof of a nonconforming structure
17           would be an issue, but Defendant City decided Jacobs were exempted and permitted
             installation of a new roof and expansion of their NCAS.
18
19     12. Anita and Ramesh Kuba, 10 Sylvian. July 2016.
       a.    Defendant City required site and building permits, and Code compliant setbacks
20           were required for their shed. Defendant City exempted Jacobs’ illegal NCAS.
21     13. Nguyen Family, 473 W Portola. July 2015.
       a.    Defendant City required nonconforming shed in left side yard to be removed or
22
             relocated to meet Code. Jacobs’s was exempted.
23
       14. Mahesh Kailasam and Deepika Chauhan. 1583 Landell. 2011-2016.
24     a.    Initially, Defendant City assured Kailasam and Chauhan they could add second story
             to their residence, then prevented them from doing so, requiring them to apply for a
25           variance, which was denied on basis: “Strict application of the zoning code would
             require the first story be modified to meet the required setbacks.” Jacobs’s were
26
             exempted from “strict application of the zoning code”, which was similar to
27           Plaintiff’s experience in 2013 when staff assured Plaintiff no permit was needed to
             replace the patio, then reneged.
28

                                               - 33 -
                   PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 34 of 53




 1                                      CONTINUING VIOLATIONS

 2          80.     As alleged above, the wrongful acts and omissions giving rise to the Defendants’
 3
     liability in this action commenced in or about July 2013 and are “continuing” in nature to the
 4
     present time given that all such acts constitute part of a systematic policy or practice of
 5
     discrimination against non-white homeowners by agents and employees of Defendant City and/or
 6
     constitute a series of separate acts that collectively constitute one unlawful practice. Defendants
 7

 8 City, Ballard, Kornfield, Jordan and DOES 1-10 have, among other things, retaliated, discriminated,

 9 and otherwise violated Plaintiff’s civil rights from 2013 to the present.

10                                                DAMAGES
11
            81.     As a result of the conduct of Defendants City, Ballard, Kornfield, Jordan and DOES
12
     1-10, Plaintiff sustained economic damages and consequential damages.
13
           82.      As a result of the conduct of Defendants City, Ballard, Kornfield, Jordan and DOES
14
     1-10, Plaintiff sustained and will continue to sustain damages to his reputation, future and
15
     prospective earning capacity and wages, and prospective economic opportunities and advantages in
16
     an amount determined according to proof.
17
            83.     As a further result of the conduct of Defendants City, Ballard, Kornfield, Jordan and
18
     DOES 1-10, Plaintiff suffered and will continue to suffer general damages including fear, anxiety,
19
     humiliation, and emotional distress in an amount to be determined according to proof.
20
            84.     The actions of Defendants Kirk Ballard, David Kornfield, and Christopher Jordan
21
     were willful, wanton, reckless, malicious, oppressive and/or done with a conscious or reckless
22
     disregard for the rights of the plaintiff, who seeks punitive and exemplary damages according to
23 proof.

24        85.       Plaintiff has retained private counsel to represent him in this matter and is entitled to
25 an award of attorneys’ fees.

26

27

28

                                                      - 34 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 35 of 53




 1                                          CAUSES OF ACTION
 2                                  FIRST CAUSE OF ACTION
                     [First Amendment Violation – As to Ballard, Kornfield, Jordan]
 3
            86.     Plaintiff incorporates herein by reference the preceding paragraphs of this complaint
 4

 5 as though fully set forth herein.

 6          87.     Plaintiff was engaged in constitutionally protected activity when complaining to the

 7 Defendant City and its employees regarding discriminatory treatment from 2013 through the

 8
     present. In addition, the plaintiff engaged in a protected activity by filing this lawsuit on February
 9
     25, 2018.
10
            88.     Defendants Ballard, Kornfield, and Jordan took actions against Plaintiff to chill his
11
     protected activity by (i) Kornfield and Ballard making permitting and code enforcement decisions
12

13 aimed at infringing on Ramachandran’s property rights in response to Plaintiff’s complaints against

14 agents and employees of the Building and Planning Departments; and (ii) Defendants Ballard,

15 Kornfield, and Jordan fabricated purported “code violations” at 889 Santa Rita in response to

16
     Plaintiff’s complaints and lawsuit. Defendants ultimately pursued code enforcement actions by
17
     fraudulently obtaining and executing a search warrant and fabricating code violations for projects
18
     previously approved by Defendant City. Such actions would, and are meant to, chill a person of
19

20 ordinary firmness from continuing to engage in protected activity.

21          89.     Plaintiff’s protected activities were a substantial or motivating factor in the

22 defendants’ conduct as alleged above.

23          90.     As a direct result of defendants’ actions and inactions, plaintiff’s First Amendment
24
     constitutional rights and federally protected rights pursuant to 42 U.S.C. §1983 were violated.
25
     Moreover, such actions represent a continuing violation. The Defendants have been violating
26
     Plaintiff’s First Amendment rights continuously since 2013 through the present.
27

28

                                                      - 35 -
                         PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
        Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 36 of 53




 1          91.      The conduct of the above individual Defendants was willfully intended to cause

 2 injury to Plaintiff. Because the above acts by the individual defendants were performed in an

 3
     intentional and willful manner, Plaintiff is entitled to recover punitive damages from named
 4
     individual Defendants in an amount according to proof.
 5
                   WHEREFORE, Plaintiff prays for relief as set forth herein.
 6
                                   SECOND CAUSE OF ACTION
 7
                  [Fourteenth Amendment Violation – Equal Protection – as to Defendants
 8                                 Ballard, Kornfield, and Jordan]

 9          92.      Plaintiff incorporates herein by reference the preceding paragraphs of this complaint
10 as though fully set forth herein.

11
            93.      Defendants Ballard, Kornfield, and Jordan acted in a discriminatory manner based on
12
     plaintiff’s race and national origin in violation of the Fourteenth Amendment. This impacted
13
     Plaintiff’s property rights as compared to white home owners resulting in a private taking or
14

15 substantial devaluation of Plaintiff’s property, and adversely impacted plaintiff’s use and enjoyment

16 of his property. Said defendants also manufactured purported “code violations” at 889 Santa Rita

17 for projects previously approved by Defendant City.

18          94.      As a direct result of defendants’ actions and inactions, plaintiff’s Fourteenth
19
     Amendment constitutional rights and federally protected rights pursuant to 42 U.S.C. §1983 were
20
     violated.
21
            95.      The conduct of the above individual Defendants was willfully intended to cause
22

23 injury to Plaintiff. Because the above acts by such defendants were performed in an intentional and

24 willful manner, Plaintiff is entitled to recover punitive damages from the named individual

25 Defendants in an amount according to proof.

26
                   WHEREFORE, Plaintiff prays for relief as set forth herein.
27

28

                                                      - 36 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
         Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 37 of 53




 1                                   THIRD CAUSE OF ACTION
                    [Municipal Liability under Section 1983 – As to City of Los Altos]
 2
            96.     Plaintiff incorporates herein by reference the preceding paragraphs of this complaint
 3

 4 as though fully set forth herein.

 5          97.     At all times relevant to this complaint, including prior to 2013 and up to the present,
 6 Defendant City of Los Altos has had and maintained a widespread and longstanding custom and

 7
     practice of treating non-white homeowners disparately compared to its white homeowners.
 8
     Minority homeowners in Los Altos do not enjoy the same “privileges and immunities” as white
 9
     homeowners. This custom and/or practice constitutes the standard operating procedure for
10

11 Defendant City. This longstanding custom or practice is so closely related to the deprivation of the

12 plaintiff’s rights as to be the moving force that caused the ultimate injuries.

13                WHEREFORE, Plaintiff prays for relief as set forth herein.
14                                 FOURTH CAUSE OF ACTION
15                  [Municipal Liability under Section 1983 – As to City of Los Altos]

16          98.     Plaintiff incorporates herein by reference the preceding paragraphs of this complaint

17 as though fully set forth herein.

18          99.     Defendants Ballard, Kornfield and Jordan had final decision making and/or final
19
     policy making authority for the City of Los Altos concerning their acts and decisions alleged herein.
20
     Their acts were so closely related to the deprivations of plaintiff’s rights as to be the moving force
21
     that caused the ultimate injuries.
22

23                WHEREFORE, Plaintiff prays for relief as set forth herein.

24
                                           PRAYER FOR RELIEF
25
            Plaintiff prays for judgment against defendants as follows:
26

27          1.      For compensatory damages and other special damages according to proof;

28          2.      For general damages according to proof;

                                                      - 37 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
           Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 38 of 53




 1           3.      For punitive damages against all individual defendants according to proof;

 2           4.      For prejudgment interest at the legal rate according to proof;
 3
             5.      For costs and reasonable attorneys’ fees as provided by 42 U.S.C. §§ 1983 and 1988;
 4
     and
 5
             6.      For such other relief as the Court may deem just and proper.
 6
                                                JURY DEMAND
 7

 8           Plaintiff demands a jury trial in this action.

 9 Dated: April 27, 2020                                      Respectfully submitted,
10                                                            SCOTT LAW FIRM
11                                                            By: /s/John Houston Scott
                                                                     John Houston Scott
12                                                                  Attorney for Plaintiff
13

14 Dated: April 27, 2020                                      WILLIAM A. COHAN, P.C.

15
                                                              By: /s/William A. Cohan
16
                                                                     William A. Cohan
17                                                                   Attorney for Plaintiff

18
19

20

21

22

23

24

25

26

27

28

                                                       - 38 -
                          PLAINTIFF’S FOURTH AMENDED COMPLAINT FOR DAMAGES
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 39 of 53




                   Exhibit A
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 40 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 41 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 42 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 43 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 44 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 45 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 46 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 47 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 48 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 49 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 50 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 51 of 53
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 52 of 53




                    Exhibit B
Case 5:18-cv-01223-VKD Document 153 Filed 04/27/20 Page 53 of 53
